Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 29, 2018

                                      No. 04-18-00003-CR

                                      Christine RUSSELL,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-0695-CR
                           Honorable William Old, Judge Presiding


                                         ORDER
        On February 8, 2018, the court reporter responsible for preparing the record in this case
filed a notification of late record, indicating that the appellant had failed to designate the
reporter’s record and had failed to pay the reporter’s record fee or to make arrangements for
preparing the reporter’s record. On February 9, 2018, we ordered the appellant to provide written
proof that she had filed a designation of record with the court reporter, and either had paid the
reporter’s record fee, had made arrangements to pay the reporter’s record fee, or was entitled to
appeal without paying the reporter’s record fee. We further ordered that if the appellant failed to
respond within the time provided, the appellant’s brief would be due within thirty days of the
date of our order.

       Further review of the clerk’s record shows that the appellant’s court-appointed counsel
was permitted to withdraw from this case on January 2, 2018, and no counsel was appointed in
his place. On March 27, 2018, Gregory Sherwood filed a notice of appearance as appellant’s
court-appointed counsel on appeal. Mr. Sherwood filed a copy of the trial court’s March 26,
2018 order appointing him as the appellant’s counsel. In its order, the trial court found that
appellant is “too poor to employ counsel” for her appeal. Mr. Sherwood also filed a copy of a
request to the court reporter designating the reporter’s record on appeal.

        The appellant was without the benefit of counsel at the time we issued our February 9,
2018 order. We, therefore, WITHDRAW the portion of our February 9, 2018 order stating that
the appellant’s brief would due in the absence of proof that she had filed a designation of record
within fourteen days of this order.
        Additionally, in light of the trial court’s March 26, 2018 finding that the appellant is too
poor to appoint counsel in this appeal, we conclude that the appellant is entitled to appeal
without paying the filing fee for the reporter’s record. We ORDER the court reporter to file the
reporter’s record on or before April 27, 2018. The appellant’s brief will be due thirty days after
the reporter’s record is filed.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court